These are appeals from judgments of the Supreme Court, overruling demurrers to alternative writs of mandamus and awarding peremptory writs.
The same questions are raised as in Lutz et al. v.Kaltenbach, post, p. 718, of the present term of this court, and the conclusions reached therein are applicable and controlling herein.
The judgments below are affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, MINTURN, KALISCH, BLACK, CAMPBELL, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 12.
For reversal — None. *Page 471